Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 November 2020 regarding the first rejection set of record over Washida (JPS52155330) have been fully considered but they are not persuasive. Applicant argues that the examiner’s asserted obvious modification would frustrate the purpose and/or change the principle of operation, reciting that the purpose of Washida’s arrangement is configured to cancel out a high frequency component. However, as indicated in the attached human translation of Washida, Washida makes two changes to the conventional setup shown in figure 1: first the storage batteries (1-10) are arranged such that the polarity of the terminals of adjacent storage batteries in the upper row and the lower row are different and second the crossover lines (40) electrically connecting the cells in an alternating pattern such that passing current goes “back and forth in a twisted line and as the harmonic current components flowing in mutually opposite phases cancel each other out, radiation is prevented” (see paragraph bridging pages 1-2 of the human translation of Washida). Washida goes on to recite that the benefits shown in figure 4 are a result of the arrangement such that the storage batteries are inverted (as compared to the conventional structure shown in figure 1 in which the polarities of terminals of adjacent storage batteries in the upper and lower rows are the same) and the crossover lines are made to cross in an alternating pattern (see second full paragraph of page 2 of the human translation of Washida). Therefore, Washida does not teach away from the claimed structure as argued because Washida only teaches that the terminals of cells adjacent to each other in a single array (such as the upper or lower row of figure 2 of Washida) have opposite polarities. No mention is made in Washida of polarities of cells adjacent to each other in different arrays. Washida only requires that the in different cell arrays are different, would not result in any functional difference over Washida because the teachings of Washida requiring that the polarities of adjacent cells in the same array are different and the crossover wires (40) cross each other in an alternating pattern would still be met. In shifting, for example, the bottom array of Washida figure 2 one cell to the right such that the positive terminal of cell 4 faces the negative terminal of cell 8, the polarities of adjacent terminals of cells within a single array (i.e. the cells in the top row or the cells in the bottom row) are still different and the crossover wire (40) connecting the negative terminal of cell 4 with the positive terminal of cell 8 would still be crossing the crossover wire (40) connecting the negative terminal of cell 3 with the positive terminal of cell 9. This arrangement would still be expected to achieve the burnout prevention that is appreciated by Washida. Therefore, the rejections of record of Claims 1-2 under 35 U.S.C. 103 over Washida are upheld below. 
Applicant’s arguments filed 18 November 2020 regarding the second rejection set of record over Nakayama (US 2016/0293925 A1) have been fully considered and in combination with the amendment to Claim 1 are persuasive. Therefore, the rejections of record of Claims 1-2 under 35 U.S.C. 103 over Nakayama have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Washida (JPS 52155330 and its attached human translation) in view of McLaughlin (US 2013/0157098 A1), Ichiyanagi (US 6,033,800) and Tsuchiya (US 2006/0096797 A1), all of record.
Claim 1, Washida teaches an assembled battery including a plurality of single cells having the same shape (storage batteries 1-10, figure 2) each of the single cells being a rectangular battery, the assembled battery comprising: a plurality of single cell array units (one array unit being storage batteries 1-5 and a second array unit being storage batteries 6-10), wherein the single cell array units are disposed parallel to each other such that arrangement directions of the single cells constituting the units are parallel to each other (see figure 2), none of the single cells included in each of the single cell array units is directly electrically connected to adjacent single cells in the same single cell array unit (indicated in figure 2 such that none of batteries 1-5 are connected directly to each other and none of batteries 6-10 are connected directly to each other), but each is directly electrically connected to any one of the single cells constituting another single cell array unit (batteries 1-5 are directly electrically connected to batteries 6-10 in figure 2).
Washida does not explicitly teach that the single cells include an electrode body and a rectangular battery case accommodating the electrode body or that the single cell array units each include single cells that are arranged adjacent to each other in a lamination direction of the positive electrode and the negative electrode in the electrode body as an arrangement direction, wherein the positive and the negative electrode are sheet-shaped.
However, Ichiyanagi teaches a battery module with single cells in figure 1, which include an electrode body (electrode sheets 11) and a rectangular battery case (container 10) accommodating the electrode body. Ichiyanagi also teaches that the sheet-shaped electrode layers (electrodes 11) are stacked such that the positive and negative electrode sheets are laminated in a lamination direction perpendicular to the direction between the positive and negative terminals (negative terminal 15 and positive terminal 14) of the cell (see column 4 lines 2-9 and see examiner annotated figure 1 below) that allow for electrical connection between cells (see figure 4).


    PNG
    media_image1.png
    830
    891
    media_image1.png
    Greyscale

Washida also does not teach that the single cells are electrically connected through a bus bar.
However, McLaughlin teaches in [0023] that battery cells can be electrically connected via a series of wire harnesses, bus bars or the like, implying that the specific electrical connection is interchangeable in order to deliver power from battery cells. Additionally, wire harnesses, bus bars and the like are art recognized, obvious alternative ways to connect battery cells and deliver power.

Washida also does not teach that each of the single cell array units is formed such that an orientation of the assembled battery is adjusted such that the arrangement direction of the plurality of single positive electrode and the negative electrodes in the electrode bodies of the plurality of single cells and a travelling direction of a vehicle in which the assembled battery is mounted are the same direction.
However, Tsuchiya teaches in figure 5 a vehicle battery (2000) containing cells (2080) arranged in an array formed such that an orientation of the assembled battery is adjusted such that the arrangement direction of the single cells and a forward or backward travelling direction of a vehicle in which the assembled battery is mounted are the same direction (see [0048] and examiner annotated figure 5 below).
Although Tsuchiya does not teach the arrangement direction being the lamination direction of the positive and negative electrodes in the electrode body, as stated above with reference to Ichiyanagi, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the lamination direction of the electrodes would be perpendicular to the longest width side of each single cell and the direction between the positive and negative terminals.
Further, in view of Tsuchiya, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to orient the lamination direction of assembled battery in the lengthwise direction of the vehicle in order to prevent damage from a possible short circuit or optimize performance based on the available physical space in the vehicle.

    PNG
    media_image2.png
    715
    728
    media_image2.png
    Greyscale

Finally, Washida does not teach that of the plurality of single cell array units, two single cells array units face each other such that a positive electrode terminal of single cells, of the plurality of single cells, constituting a first row single cell array unit, and a negative terminal of single cells of the plurality of single cells, constituting a second row single cell array unit face each other. However, applicant is directed to MPEP 2144.04 VI C, rearrangement of parts. The examiner asserts that the claimed structure, which is different from Washida in that the positive terminals of the single cells of the first row single cell array unit (cells 1-5) face positive terminals of the single cells of the second row single cell array unit (cells 1-6), would have been an obvious rearrangement of parts which would not have modified the operation of the device as the only rearrangement required would be simply sliding one cell array left or right one unit in the perspective shown by figure 2, without impacting any of the electrical connections. As it relates to short-circuit as a result of a conductive metal puncturing cells, 
Regarding Claim 2, Washida teaches that in the assembled battery, an electrical connection is formed such that the wire extends in a different direction from the arrangement direction of the single cells (see figure 2).
Washida does not teach the claimed use of a bus bar for the purpose of electrically connecting the single cells, but in view of McLaughlin as explained above, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a bus bar is an art recognized alternative to a wire for the purpose of electrically connecting single cells within a battery assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
 Art Unit 1723